Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed May 10, 2021. Claims 2-3 cancelled. Claim 16 new. Claims 1 and 4-16 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Response to Arguments
Claims 1 and 4-15 have been amended. Claim 1-2 cancelled. Claims 1 and 4-16 are pending. Applicant's arguments with respect to claims 1 and 4-16 have been respectfully considered but are moot in view of the new ground(s) of rejection. THIS ACTION IS MADE NON-FINAL.
Double Patenting
2.       Claims 1 and 4-16 of this application is patentably indistinct from claims 1-10 of Application No. 16/496590.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.       Claims 1 and 4-16 of the copending application (16/496590) as shown in the table below contains every element of claims 1, 2, 5 and 6 of the instant application. 
Claims of instant application 16/496657
Claims of copending application 16/496590

a dangerous driving determining section configured to determine whether dangerous driving is underway on a basis of driving information; and
a supplementary information acquiring section configured to issue an information acquisition instruction, via one of a first image or a first sound, to acquire state supplementary information subsequent to the determination of dangerous driving by the dangerous driving determining section.


15. An information processing method comprising:
causing a dangerous driving determining section to determine whether dangerous driving is underway on a basis of driving information; and
issuing, by a supplementary information acquiring section, an information acquisition instruction, via one of a first image or a first sound, to acquire state supplementary information subsequent to the determination of dangerous driving by the dangerous driving determining section.
1.  An information processing device comprising: a situation data acquisition unit that acquires driving situation data of an automobile;
an output content determination unit that determines output content on a basis of the situation data; and
a content output unit that outputs the output content determined by the output content determination unit, wherein the output content determination unit determines, as the output content, content including details of a situation that matches or that is similar to the situation data.
10. A program which causes an information processing device to execute information processing including:a situation data acquisition step of causing a situation data acquisition unit to acquire driving situation data of an automobile;
an output content determination step of causing an output content determination unit to determine output content on a basis of the situation data; and
a content output step of causing a content output unit to output the output content determined by the output content determination unit, wherein
in the output content determination step, as the output content, content including details of a situation that matches or that is similar to the situation data is determined.


Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1 and 4-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tano (US 6438472 B1) (hereinafter Tano) in view of Ricci (US 2016/0039426  A1) (hereinafter Ricci).

               Regarding claim 1, Tano discloses an information processing apparatus (Fig. 12, col. 11, lines 53-67, data processing section 38 determining whether an event is a dangerous behavior) comprising: 
a dangerous driving determining section configured to determine whether dangerous driving is underway based on driving information (col. 3, lines 36-41, criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors, col. 2, lines 15-17, driver has a safe driving tendency or a dangerous driving tendency that is likely to result in an accident); and
a supplementary information acquiring section configured to: issue an information acquisition instruction via one of a first image or a first sound, based on the determination of the dangerous driving by the dangerous driving determining section (col. 5, lines 1-5, upon input of time of occurrence of behavior feature, scene image data at time of occurrence, embodying scene image, col. 17, lines 43-51, upon input of time of occurrence of desired behavior feature, image data at time of occurrence, thereby scene image, col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria set by analyzer can be determined, col. 17, lines 43-45, image processing system may be added, wherein an image capture device that captures scene images around the vehicle, col. 13, lines 27-35, tendency analysis module 383 uses aggregate data to generate judgment information for judging driving tendency, or a difference in driving tendency  and behavioral analysis module 381 permits driving tendency and statistical analysis module 382 allows a difference in driving tendency of driver); and
acquire, based on the information acquisition instruction, state supplementary information that indicates a user objection to the determination of the dangerous driving (col. 3, lines 32-42, criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors, col. 4, lines 6-12, compare classified data for target driver to be analyzed, thereby generating said judgment information which indicative of features of dangerous behavior, col. 11, 53-66, criteria setup section 37 recognizing events of vehicle and use criteria pattern for determining event is dangerous behavior).
 Tano fails to disclose system issue an information via first sound to the determination of dangerous driving.
 In analogous art, Ricci more specifically discloses system issue an information via first sound to the determination of dangerous driving (system exterior and interior sound receivers 690 and 692 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent signal for dangerous driving [0337] and Audio sensors can detect loud sounds or other distractions. Audio sensors receive input through voice data [0342] and system tracked user behavior associated with driver and tracked behavior for driver from a plurality of vehicles, user scored based on predetermined driver behavior characteristics, and with rules set 2116, for certain driving behavior [0545]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of operation control system capable of analyzing, based on driving data by vehicle and by driver disclosed by Tano to determine reckless driving and driver habit data, which provides, information regarding a driver's particular driving habits as taught by Ricci to determine whether an unreasonable action, such as reckless driving caused damage to the vehicle and detect a user's behavior can be accomplished in cooperation with one or more of the user identification module [Ricci, paragraph 0521].
Regarding claim 4, Tano discloses the information processing apparatus according to claim 1, wherein the supplementary information acquiring section is further configured to present the  driving information at a time of the determination of the dangerous driving (col. 3, lines 32-37, criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors, col. 4, lines 6-12, data processing means compare classified data about driving tendency data to be analyzed, thereby generating judgment information and data indicative of features of dangerous behavior).
Regarding claim 5, Tano discloses the information processing apparatus according to claim 4, wherein the driving information includes a captured peripheral image, and the supplementary information acquiring section is further configured to: recognize a subject from the captured peripheral image and, present, based on the information acquisition instruction, the captured peripheral image in which the recognized subject is provided with a tag (col. 17, lines 43-51, image capture device captures scene images and stored information of desired event occurrence time, scene image data at that occurrence time to provide scene images).
Regarding claim 6, Tano discloses the information processing apparatus according to claim 1, wherein the supplementary information acquiring section is further configured to issue the information acquisition instruction at an instruction timing (col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria, col. 13, lines 27-35, analysis module 383 uses aggregate data to generate judgment information for judging driving tendency), and  the instruction timing comprises at least one of  a time immediately after the determination the of dangerous driving (col. 4, lines 6-12, data processing means compare classified data about driving tendency data to be analyzed, thereby generating judgment information and data indicative of features of dangerous behavior), a time of vehicle stop after the determination of the dangerous driving, a time of traveling at a low level of driving difficulty, or a time of driving stop after the determination of the dangerous driving (col. 5, lines 1-5, upon input of time of occurrence of desired behavior feature, scene image data at time of occurrence).
Regarding claim 7, Tano discloses the information processing apparatus according to claim 1, wherein the supplementary information acquiring section is further configured to issue the information acquisition instruction to a passenger on board (col. 2, lines 38-44, recorder mounted onboard vehicle; control assisting, in response to data recorded, generating decision information indicative of driving tendency).
Regarding claim 8, Tano fails to disclose the information processing apparatus according to claim 1, wherein the state supplementary information corresponds to  at least one of a second image, a second sound, or a character.
In analogous art, Ricci discloses the information processing apparatus according to claim 1, wherein the state supplementary information corresponds to  at least one of a second image, a second sound, or a character (para 227, exterior and interior sound receivers 690 and 692 (e.g., a microphone, sonar, and other type of acoustic-to-electric sensor) to receive and convert sound waves that employed include safety system state sensors to determine current state of vehicular safety system),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of operation control system capable of analyzing, based on driving data by vehicle driver disclosed by Tano to receive sound and determine current state of vehicular safety system and to provides information regarding driver's particular driving habits as taught by Ricci to determine unreasonable action, reckless driving caused damage to vehicle and detect a user's behavior in cooperation with user identification module [Ricci, paragraph 0521].
Regarding claim 9, Tano fails to disclose the information processing apparatus according to claim 1, wherein the supplementary information acquiring section includes a communication section configured to: communicate with an external device positioned nearby to the information processing apparatus; and acquire the state supplementary information from the external device based on the communication.
In analogous art, Ricci discloses the information processing apparatus according to claim 1, wherein the supplementary information acquiring section includes a communication section configured to: communicate with an external device positioned nearby to the information processing apparatus; and acquire the state supplementary information from the external device based on the communication (para 0281, system permit data to be exchanged with external or internal network, paragraph 0540, virtual personal assistant interface embodied in video, audio or both, communicate with user, respond to voice commands and artificial intelligence, fuzzy logic, and the like, to provide learning and dynamic conversational and reasoning behavior characteristic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of operation control system capable of analyzing, based on driving data by vehicle driver disclosed by Tano to communications system permit data to be exchanged with an external or internal network  to provides information regarding driver's particular driving habits as taught by Ricci to determine unreasonable action, such as reckless driving caused damage to vehicle and detect a user's behavior in cooperation with one or more of user identification module [Ricci, paragraph 0521].
Regarding claim 10, Tano discloses the information processing apparatus according to claim 9, wherein the external device is a nearby vehicle, and the supplementary information acquiring section is further configured to acquire the driving information associated with the nearby vehicle as the state supplementary information at a time of the determination of the dangerous driving (col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, driving history based on criteria, col. 13, lines 27-36, tendency analysis module 383 aggregate data to generate judgment information for judging driving tendency, or difference in driving tendency of another driver relative to specific driver and permits driving tendency from history of behaviors during driving, allows difference in driving tendency of individual driver).
Regarding claim 11, Tano discloses the information processing apparatus according to claim 1, further comprising an information recording section configured to record the state supplementary information acquired by the supplementary information acquiring section in association with a result of the determination of the dangerous driving acquired by the dangerous driving determining section (col. 3, lines 36-41, criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors, col. 2, lines 15-17, driver safe driving tendency or dangerous driving tendency to result in an accident, col. 13, lines 27-36, tendency analysis module 383 aggregate data to generate judgment information for judging driving tendency of drives).
Regarding claim 12, Tano discloses the information processing apparatus according to claim 11, wherein the supplementary information acquiring section is further configured to add the driving information, covering a time period in reference to a timing of the determination of the dangerous driving, to the result of the determination of the dangerous driving (col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria set by analyzer determined, col. 13, lines 27-35, tendency analysis module 383 uses aggregate data to generate judgment information for judging tendency, or difference in driving tendency  and behavioral module 381 permits driving tendency).
Regarding claim 13, Tano discloses the information processing apparatus according to claim 1, further comprising: an information recording section configured to record the state supplementary information (col. 7, lines 13-17, data measured by sensor unit 11, angular velocity data, acceleration data, and vehicle speed data representing behavior features for evaluating driving tendency of a driver): and
an information transmitting section configured to transmit to an information management apparatus, a result of the determination of the dangerous driving and the state supplementary information recorded in the information recording section (Abstract, operation control system includes data recorder for recording data representing features of behavior of vehicle in memory and analyzing driving tendency).
Regarding claim 14, Tano discloses the information processing apparatus according to claim 13, wherein the information transmitting section is further configured to transmit the result of the determination of the dangerous driving and the state supplementary information associated with the result of the determination of the dangerous driving to the information management apparatus at a transmission timing,
the transmission timing comprises at least one of a date and time, a time upon elapse of a specific time period (col. 1, lines 64-67, The information is aggregated at predetermined intervals, and used as vehicle operation control information), a time at which an instruction is issued to request or transmit the result of the determination of the dangerous driving and the state supplementary information, or a time at which an amount of the state supplementary information recorded in the information recording section has reached a specific level (col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria, col. 13, lines 27-35, tendency analysis module 383 uses aggregate data to generate judgment information for judging driving tendency, col. 2, lines 54-67, recognizing that behavior occurs when a variation range of measurement data exceeds a predetermined threshold, records measurement data at a time of behavior occurrence and for a predetermined time according to changes in the driving condition, time and location information). 
Regarding claim 15, Tano discloses an information processing method (Fig. 12, col. 11, lines 53-67, data processing section 38 determining whether an event is a dangerous behavior) comprising: 
determining, by a dangerous driving determining section, whether dangerous driving is underway based on driving information (col. 3, lines 36-41, criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors, col. 2, lines 15-17, driver has a safe driving tendency or a dangerous driving tendency that is likely to result in an accident); and
issuing, by a supplementary information acquiring section, an information acquisition instruction via one of an image or sound, based on the determination of the dangerous driving by the dangerous driving determining section (col. 5, lines 1-5, upon input of time of occurrence of behavior feature, scene image data at time of occurrence, embodying scene image, col. 17, lines 43-51, upon input of time of occurrence of desired behavior feature, image data at time of occurrence, thereby scene image, col. 12, lines 55-67, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria set by analyzer can be determined, col. 13, lines 1-5, statistical analysis module 382 performs statistical analysis on driver-specific data and creates judgment information for judging the driving tendency, col. 13, lines 27-35, tendency analysis module 383 uses aggregate data to generate judgment information for judging driving tendency, or a difference in driving tendency  and behavioral analysis module 381 permits driving tendency and statistical analysis module 382 allows a difference in driving tendency of driver); and
acquiring, by the supplementary information acquiring section based on the
information acquisition instruction, state supplementary information that indicates a user objection to the determination of the dangerous driving (col. 3, lines 32-42, criteria patterns for identifying behavior features of vehicle, including dangerous behaviors, col. 4, lines 6-12, compare classified data for target driver analyzed, generating judgment information indicative of features of dangerous behavior, col. 11, 53-66, criteria setup section 37 recognizing events of vehicle and use criteria pattern for determining event dangerous behavior).
Tano fails to disclose system issue an information via first sound to the determination of dangerous driving.
In analogous art, Ricci more specifically discloses system issue an information via first sound to the determination of dangerous driving (system exterior and interior sound receivers 690 and 692 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent signal for dangerous driving [0337] and Audio sensors can detect loud sounds or other distractions. Audio sensors receive input from a person through voice data [0342] and system tracked user behavior associated with driver and tracked behavior for driver from a plurality of vehicles, user scored based on predetermined driver behavior characteristics, and rules set 2116, for certain driving behavior [0545]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of operation control system capable of analyzing, based on driving data by vehicle and by driver disclosed by Tano to determine reckless driving and driver habit data, which provides, information regarding a driver's particular driving habits as taught by Ricci to determine whether an unreasonable action, such as reckless driving caused damage to the vehicle and detect a user's behavior can be accomplished in cooperation with one or more of the user identification module [Ricci, paragraph 0521].
Regarding claim 16, Tano discloses the information processing apparatus according to claim 11, wherein the information processing apparatus is mountable on a vehicle, the driving information indicates at least one of a steering angle of a steering wheel of the vehicle, an engine speed of the vehicle, or an acceleration of the vehicle (col. 1, lines 25-28, data recorder indicative of vehicle's behavior and driving condition and analyze recorded data for accident, col. 7, lines 1-10, angular velocity meters measure angular velocity data (roll rate, pitch rate, yaw rate), accelerometers  measure acceleration data in longitudinal, lateral, vertical directions (acceleration, deceleration, cornering acceleration, vertical acceleration) to indicate steering angle), and
the dangerous driving determining section is further configured to add at least one of vehicle information or driver information to the result of the determination of the dangerous driving (col. 3, lines 32-42, criteria patterns for identifying behavior of the vehicle, including dangerous behaviors, col. 4, lines 6-12, compare classified data for target driver analyzed, thereby generating judgment information which indicative of features of dangerous behavior, col. 11, 53-66, criteria setup section 37 recognizing events of vehicle and use criteria pattern for determining event dangerous behavior).
Response to Arguments
8.        Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
Double Patent rejection not withdrawn.
          On page 8, line 23-page 9, lines 1-4, and page 10, lines 8-9, the applicant argues that the reference(s) do not teach or even suggest limitations as claimed.
          The examiner respectfully disagrees and points out that the Tano teaches as in Fig. 12, data processing section 38 determining whether an event is a dangerous behavior [col. 11, lines 53-67], and, compare classified data for target driver to be analyzed, thereby generating said judgment information which indicative of features of dangerous behavior [col. 4, lines 6-12] and, criteria setup section 37 recognizing events of vehicle and use criteria pattern for determining event is dangerous behavior and criteria patterns for identifying behavior features of the vehicle, including dangerous behaviors [col. 11, 53-66], and, driver has a safe driving tendency or dangerous driving tendency that is likely to result in an accident [col. 3, lines 36-41, col. 2, lines 15-17], and upon input of time of occurrence of behavior feature, scene image data at time of occurrence, embodying scene image [col. 5, lines 1-5], and , upon input of time of occurrence of desired behavior feature, image data at time of occurrence, thereby scene image[col. 17, lines 43-51] and, By performing behavioral analysis, presence or absence of dangerous behavior, occurrence frequency, and driving history based on criteria set by analyzer can be determined [col. 12, lines 55-67] and, criteria setup section 37 recognizing events of vehicle and use criteria pattern for determining event is dangerous behavior [col. 11, 53-66]  and, tendency analysis module 383 uses aggregate data to generate judgment information for judging driving tendency, or a difference in driving tendency  and behavioral analysis module 381 permits driving tendency and statistical analysis module 382 allows a difference in driving tendency of driver [col. 13, lines 27-35], and
Ricci teaches exterior and interior sound receivers 690 and 692 (microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into equivalent signal for dangerous driving [0337] and audio sensors can detect loud sounds or other distractions. Audio sensors receive input through voice data [0342] and system tracked user behavior associated with driver, tracked behavior for driver from vehicles, scored based on predetermined driver behavior characteristics, in accordance with rules set 2116, driving behavior [0545]).
Thus, Tano (US 6438472 B1) and Ricci (US 2016/0039426  A1) disclose the applicant’s whole invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam  whose telephone number is (469) 295-9286.  The examiner normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
               If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689